Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 1 of 21 PageID #: 2892



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------X           18 Cr. 123 (S-1) (CBA)
   UNITED STATES OF AMERICA


                    -against-

   JOHN SCARPA,
                                       Defendant
   ---------------------------------------------------------------------X



                                MEMORANDUM OF LAW IN SUPPORT OF
                                 DEFENDANT JOHN SCARPA’S MOTION




                                                                            Bruce R. Connolly
                                                                            Raiser & Kenniff, P.C.
                                                                            300 Old Country Road, Suite 351
                                                                            Mineola, New York 11501
                                                                            516-742-7600
                                                                            connolly@raiserandkenniff.com

                                                                            Attorneys for John Scarpa




                                                           1
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 2 of 21 PageID #: 2893



                                                     TABLE OF CONTENTS



   STATEMENT..................................................................................................................................3

   PROCEDURAL HISTORY........................................................................................................... 3

   LEGAL STANDARD.................................................................................................................... 3

   FACTUAL BACKGROUND..............................................................................................……....4

   ARGUMENT......................................................................................................................... …….6

   I.        THE LACK OF EVIDENCE PROVING A BENEFIT WAS KNOWINGLY
             OFFERED BY MR. SCARPA AND ACCEPTED BY CHERRY................................6

   II.       THE INSUFFICIENT EVIDENCE TO SUSTAIN
             A CONSPIRACY CONVICTION.................................................................................10

   III.      THE INSUFFICIENT EVIDENCE TO SUSTAIN
             A BRIBERY CONVICTION ………………………………………………...……......13

          A. There was no evidence presented of the offer to confer a benefit on Cherry…………....14

                   1. Appeal……………………………………………………………………………15

                   2. Protection/Prestige in Prison…...……………………………………………...…17

    IV:      THE SUPERFLUOUS ALLEGATIONS INTENDED
             TO INFLAME AND CONFUSE THE JURY .............................................................18

   V.        ALTERNATIVELY, THE COURT SHOULD ORDER A NEW TRIAL IN
             THE INTEREST OF JUSTICE …………………………............................................20


   CONCLUSION ............................................................................................................................ 21




                                                                        2
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 3 of 21 PageID #: 2894



          Defendant John Scarpa respectfully submits this memorandum of law in support of his

   motion under Rules 29 and 33 of the Federal Rules of Criminal Procedure for the relief requested

   in the accompanying Notice of Motion.


                                     PROCEDURAL HISTORY

          From May 20, 2019 through May 23, 2019, this Court conducted the trial against Mr.

   Scarpa for the charges of Conspiracy to use Interstate Facilities in Aid of Racketeering and Use

   of Interstate Facilities in Aid of Racketeering (18 U.S.C. §§ 371 and 1952(a)(3)(A)). See S1

   Indictment, ECF No. 74, ¶¶ 4-6. Mr. Scarpa moved for a judgment of acquittal at the conclusion

   of the Government’s case-in-chief and renewed the motion upon the close of the evidence (Tr.

   547-554, 558). The Court reserved decision on this motion (Tr. 556) and, after the defendant was

   convicted of both counts on May 23, 2019, set a schedule for the submission of the instant

   motion (See ECF No. 220).


                                        LEGAL STANDARD

          On a defendant’s motion, the Court “must enter a judgment of acquittal of any offense for

   which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). This motion

   should be granted if the court concludes there is “no evidence upon which a reasonable mind

   might fairly conclude guilt beyond a reasonable doubt.” U.S. v. Taylor, 464 F.2d 240, 243 (2d

   Cir. 1972). To prevail, a defendant must show that when viewing the evidence in a light most

   favorable to the Government, no rational trier of fact could have found the essential elements of

   the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 334 (1979); U.S. v.

   Gaines, 295 F. 3d 293, 299-300 (2d Cir 2002). The court may not, however, indulge “specious

   inferences;” nor would it satisfy the constitution to have a jury determine that a defendant is



                                                   3
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 4 of 21 PageID #: 2895



   “probably guilty.” U.S. v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008). The Second Circuit has

   stated that if the evidence viewed in the light most favorable to the Government gives equal or

   nearly equal circumstantial support to a theory of guilt and a theory of innocence, then a

   reasonably jury must necessarily entertain a reasonable doubt. U.S. v. Cassesse, 428 F.3d 92, 99

   (2d Cir. 2005). Finally, the government must present substantial evidence as to each element of

   the offense from which a jury could find a defendant guilty beyond a reasonable doubt. Brown v.

   Davis, 752 F.2d 1142, 1145 (6th Cir. 1985) (emphasis added).


                                           FACTUAL BACKGROUND

            On or about September 24, 2018, Mr. Scarpa was indicted on two counts in a superseding

   indictment (three other defendants had previously been indicted). Count Three accused him of

   conspiracy to use interstate facilities to aid in racketeering. Count Four accused him of using

   interstate facilities in aid of racketeering. The indictment alleged that Mr. Scarpa and co-

   defendant Charles Gallman conspired to use a cellular phone to facilitate the crime of bribery, in

   violation of New York Penal Law § 215.00. The events that led to this misguided prosecution

   allegedly occurred between January and March 2015, when Mr. Scarpa was trying a murder case

   in Suffolk County (the “Ross trial.”).1 The events surrounding Mr. Scarpa’s trial preparation

   provided the basis for this unfounded and overreaching prosecution, which came nowhere close

   to establishing a conspiracy to commit bribery of a witness.

            Counts Three and Four of the Indictment allege conspiracy and bribery of a potential

   witness named Luis Cherry in exchange for his testimony in the Ross trial. The Government


   1
     The Queens District Attorney had secured numerous wiretap orders from the Queens County Supreme Court to
   investigate Gallman’s alleged criminal activity relating to dealings with other co-defendants in this case. The facts
   contained in the search warrant affidavits and orders do not allege any criminal activity on the part of Mr. Scarpa.
   Law enforcement stumbled upon Mr. Scarpa when he appeared on some select recordings during this time period.


                                                              4
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 5 of 21 PageID #: 2896



   added superfluous and prejudicial content in the indictment’s overt acts, which had nothing to do

   with the bribery charges against Mr. Scarpa. Over the course of the trial, the Government’s

   strategy was to focus the jury’s attention on the evidence concerning these superfluous acts and

   away from the lack of evidence on the actual indictment charges. This is because the bribery

   charges in the indictment stemmed from alleged activity that was quite limited in scope and for

   which no actual evidence existed. The evidence produced at trial included many recorded phone

   conversations between Scarpa and co-defendant (and recycled felon) Charles Gallman speaking

   in an unflattering manner and calls between Gallman and third parties, which were ripe with

   hyperbole about the legal miracles Gallman could perform for inmates serving lengthy prison

   sentences in New York.

          The Government’s proverbial smoking gun was contained in Gov’t. Trial Exhibit 10-T

   (hereinafter “GX-10-T”), and this is where evidence of bribery should theoretically be found, if it

   existed. GX-10-T was a recorded conversation between Scarpa and Gallman that took place on

   January 13, 2015, where Gallman called Scarpa to summarize the contents of his recent visit

   with Cherry in prison.     While describing this meeting in Gallman’s typical elaborate and

   exaggerated manner, Gallman conveys to Scarpa that they have nothing to worry about in the

   Ross trial by stating, “Whatever you need, John, whatever you need” and “Anything we need,

   he’s willing.” (GX-10-T). After parsing through Gallman’s embellishments, there is nothing

   contained in this central piece of evidence to establish that Gallman or Scarpa offered Cherry

   anything in exchange for his testimony. Gallman refers to a“bunch of stuff I wrote down that he

   wants” (GX-10-T), but there was no actual evidence presented about this supposed list of items.

          In order to compensate for the blatant lack of evidence in their “smoking gun,” the

   Government had to focus their attention on the cumulative effect of the other recordings, which



                                                   5
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 6 of 21 PageID #: 2897



   were not related to the specific bribery charges against Mr. Scarpa. The defense argued from the

   start of this case (and this issue was heavily litigated in pre-trial motions) that this evidence

   would serve to confuse and conflate the issues to the jury. This is exactly what happened as,

   when faced with countless calls between Scarpa and Gallman, many of which discussed other

   disconcerting activity, the jury could not distinguish between these and the actual charges in the

   indictment. As a result, the jury convicted based upon a disdain for Mr. Scarpa’s alleged bad acts

   rather than on the specific elements of the bribery charge. As will be set forth in more detail

   below, this evidence, while inflaming the jury, did not establish the elements of either conspiracy

   or bribery, which were required to convict Mr. Scarpa of the two charges contained in the

   indictment. Therefore, the defendant’s instant motion must be granted.

                                             ARGUMENT

   POINT I:       THE LACK OF EVIDENCE PROVING A BENEFIT WAS KNOWINGLY
                  OFFERED BY MR. SCARPA AND ACCEPTED BY CHERRY

           The Government set forth two possible benefits that were allegedly conveyed to, and

   accepted by, Cherry in exchange for his testimony, with at least the alleged knowledge and

   acquiescence of Mr. Scarpa. Those two benefits were “prestige” and an appeal.

           In the Government’s attempt to generally prove both benefits, they set forth GX-10-T,

   referenced above. In this conversation Gallman calls Scarpa to summarize the contents of his

   recent visit with Cherry. Gallman conveys to Scarpa that they have nothing to worry about in the

   Ross trial by stating, “Anything we need, he’s willing.” Gallman further indicates that there was

   a “bunch of stuff I wrote down that he wants,” which would later be sent via text. However, there

   was no evidence that this text was ever sent, and therefore the jury must rely on the call alone.

          The call clearly states what Cherry wants if he is called to testify, namely, a cigarette

   pack with DNA on it, i.e. a piece of evidence. As such, there is no reasonable view that this call

                                                    6
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 7 of 21 PageID #: 2898



   has anything to do with a benefit to substantiate a bribery. In fact, because the call is clear in

   what was being requested, there is no view of this piece of evidence that could be used, in

   conjunction with any other evidence, to cumulatively prove the conveyance of a benefit to

   substantiate a bribery.

          The first benefit allegedly conveyed and accepted is “prestige” or spreading the word to

   make Cherry’s name “real good.” (Gov’t. Trial Ex. 6-T). Yet, there is nothing in the record to

   demonstrate, number one, that Mr. Scarpa was aware that Gallman wished to spread prestige if

   Cherry testified and number two, that this alleged benefit was ever conveyed to Cherry as a

   reward for his testimony. The Government went to great lengths to show that

   Gallman’s intent was to give Cherry this benefit and that he had the means to do so, but

   nothing to demonstrate the actual conveyance of this offer to Cherry. What the evidence shows is

   that Gallman wished to reward Cherry for his testimony, not that he offered to reward him in

   exchange for his testimony. While this distinction may have been lost on the jury, it goes to the

   very heart of proof of the crimes charged in this case.

          The next benefit allegedly offered and accepted is the appeal. The Government relied on

   the following pieces of evidence to substantiate the appeal being offered by Mr. Scarpa to Cherry

   through Gallman. The first piece is Gov’t. Trial Ex. 14-T. In this call, Gallman acknowledges

   an agreement to “help Cherry with his case” if Cherry is willing to testify at the Ross trial. It

   should be pointed out that in so doing, he does not mention Mr. Scarpa. In fact, he uses words

   like “I”. He does not at any time during discussions about helping Cherry with his case say “we”

   or “us.” This is similar to Gov’t. Trial Ex. 13-T – “he want me to try and help him get rid of

   some of that 62,” which is also consistent with there being no proof of Mr. Scarpa’s knowledge

   that any help with an appeal was being offered in exchange for favorable testimony.



                                                    7
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 8 of 21 PageID #: 2899



           It is true that Mr. Scarpa acknowledges that Gallman talked to Cherry about an appeal in

   Gov’t. Trial Ex. 28-T, where Gallman says, “Yes, somebody contact me to go up there and see

   Mr. Cherry and talk to him about his case and possibly helping him his appeal.” Scarpa responds,

   “Well, that’s true.” Considering this call and the rest of the evidence offered by the Government,

   Mr. Scarpa never acknowledges agreeing to help him with that appeal, nor was there any proof

   that Mr. Scarpa was offering an appeal in order to convince Cherry to testify.

           The Court should keep in mind, as the jury was required to, that Mr. Scarpa is an attorney

   and speaking with someone about an appeal is not outside the scope of an attorney’s stock and

   trade. The jury is not free to assume that, because Mr. Scarpa shared in Gallman’s intent to talk

   to Cherry about an appeal that he must therefore also have shared in Gallman’s alleged intent to

   influence his testimony by offering him help on his appeal. Nor is Mr. Scarpa’s shared desire

   with Gallman to have Cherry testify the same as sharing in Gallman’s intent to get Cherry to

   testify by means of offering an appeal in particular, or any benefit generally.

           Furthermore, the Court should take note that the appeal, relied upon as the main benefit

   the Government sold to the jury to prove their case, was filed by someone other than Mr. Scarpa

   or Gallman (See Defendant’s exhibits, A-C). The reason why this is important is that the

   Government went to extensive lengths to circumstantially prove half of their case, namely that

   Cherry accepted a bribe, by simply demonstrating that Cherry testified and lied on the stand.

   This, according to the Government, was the reason to turn this case into a trial about a trial,

   thereby bringing out, among other things, the details of vicious homicides into the consideration

   of the jury.

           The jury made an apparent finding that the Government proved the acceptance of a bribe

   by Cherry’s decision to testify. While the jury is not free to make such speculative leaps it must



                                                     8
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 9 of 21 PageID #: 2900



   at least be expected to apply such rationale equally, by finding Cherry’s decision not to use Mr.

   Scarpa for his appeal as sufficient proof that the alleged benefit to testify must not have been the

   appeal. That would leave the jury with the remaining alleged offer of prestige, which, as noted

   above, was never proven to have actually been conveyed.

          There is no evidence that supports the notion that Mr. Scarpa offered a benefit to Cherry

   to testify. There are additional calls that may tend to prove Gallman had the intent to do so or

   that Gallman discussed a quid pro quo of some sort, at least in regards to the appeal (ex. Gov’t.

   Trial Ex. 6-T, 7-T, 11-T, 15-T). These other calls could be categorized as blustering to other

   individuals and did not involve Mr. Scarpa. Therefore, they do not in any way add to the

   culpability of Mr. Scarpa. There is no evidence that supports the notion, and certainly not beyond

   a reasonable doubt, that Mr. Scarpa, agreed to, planned, acquiesced in, encouraged, or directly

   conveyed an offer, of any kind, to Cherry in exchange for his testimony in the Ross trial.

          Yet, there is evidence to the contrary. In Gov’t. Trial Ex. 6-T, Gallman says, in sum and

   substance, I have to get Cherry to say Kyle Green was the shooter. Now, the Government used

   this call to prove Gallman had manipulated Cherry’s testimony through bribery. Yet

   Cherry never testified to Kyle Green shooting anyone. Any reasonable jury would have to have

   seen this as proof, not of a bribery, but proof to the contrary, that no offer of Gallman’s was ever

   accepted by Cherry to testify for Ross, because Cherry did not testify according to the wishes or

   direction of Gallman.

          Furthermore, the trial was not without a record as to what motivation Cherry could have

   had other than bribery. Cherry, based on the record, decided to testify in order to benefit himself,

   proving his own street cred by testifying for Ross and telling ADA Biancavilla exactly what he




                                                    9
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 10 of 21 PageID #:
                                    2901


 thought of him in open court (the motive of which was the denial of Cherry’s belief that ADA

 Biancavilla promised him concurrent time).

         The Government has filled the record with details about intimidating witnesses,

 suborning perjury, concocting testimony, association with homicidal maniacs, and unethical

 behavior. While this Court ruled such evidence to be admissible, none of it was sufficient to

 prove beyond a reasonable doubt that a benefit was conveyed by Mr. Scarpa to Cherry in

 exchange for his testimony.


 POINT II:      THE INSUFFICIENT EVIDENCE TO SUSTAIN A CONSPIRACY
                CONVICTION

        To be guilty of conspiracy, a defendant must have knowledge that a common endeavor

 existed. See, U.S. v. Falcone, 311 U.S. 205 (1940). There must be some evidence from which it

 can be reasonably inferred that a defendant knew of the existence of the scheme alleged in the

 indictment and knowingly joined and participated in it. U.S. v. Gavrina, 740 F.2d 174, 183 (2d

 Cir. 1984)). Suspicious circumstances are not enough to sustain a conviction for conspiracy. See

 U.S. v. Tyler, 758 F.2d 66 (2d Cir. 1985). The Second Circuit has explained that conspiracy is a

 specific intent crime (See U.S. v. Morgan, 385 F.3d 196, 206 (2d Cir. 2004)) and the evidence

 must permit a reasonable juror to be convinced beyond a reasonable doubt not simply that a

 defendant aided and abetted a bribery but that he had agreed to do so. See U.S. v. Brown, 776

 F.2d 397, 402 (2d Cir. 1985); U.S. v. Borelli, 336 F.2d 376, 383-384 (2d Cir. 1964). Active

 participation with intent to further the objectives of the conspiracy, rather than mere association

 with unsavory individuals, is required. See U.S. v Provenzano, 615 F.2d 37, 45 (2d Cir. 1980).

        Here, the Government did not present sufficient evidence to sustain the conspiracy

 conviction.   First, there was no evidence presented as to the conspiracy’s existence.         The



                                                 10
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 11 of 21 PageID #:
                                    2902


 evidence did not establish that Scarpa and Gallman entered into any kind of agreement to violate

 the law or came to a mutual understanding as to what the unlawful act was and how it was to be

 accomplished. It simply does not exist in the recordings or anywhere else in evidence.

        Next, there was no evidence presented as to Mr. Scarpa’s membership in the conspiracy.

 To become a member in a conspiracy, Mr. Scarpa must have joined willfully, with knowledge,

 and in furtherance of its unlawful purpose. See Gavrina, supra. His imprudent decision to

 associate himself with Gallman does not rubber-stamp automatic membership in the conspiracy.

 Even the 350 calls recovered by the wiretap between the two individuals, while perhaps

 establishing a close working relationship between the two, do not establish the requisite

 conspiracy membership.

        In addition, knowledge is not enough to make Mr. Scarpa a member of this conspiracy.

 See Gavrina, supra. Assuming (facts most favorable to the Government) that Mr. Scarpa knew,

 suspected, or secretly approved of Gallman’s actions to attempt to bribe Cherry, this does not

 establish that he was a member of this conspiracy, and the evidence was insufficient to support

 this theory. Similarly, if Mr. Scarpa, through his actions, unknowingly happened to further the

 purposes or objectives of a charged conspiracy (such as sending Gallman to take Cherry’s

 temperature about testifying), this also does not establish the membership element. In other

 words, Scarpa sending Gallman to talk to Cherry does not mean he was part of a conspiracy.

 There is no evidence before, during, or after that meeting at the prison that Scarpa ever instructed

 or agreed to offer something of value to Cherry to entice him to testify in the Ross trial.

        Finally, there was insufficient evidence that either Gallman or Scarpa knowingly

 committed at least one of the overt acts listed in the indictment in order to further some unlawful

 objective of the conspiracy.     See Provenzano, supra.       During the course of the trial, the



                                                  11
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 12 of 21 PageID #:
                                    2903


 Government proved that many of these overt acts actually did take place, but their occurrence is

 where the evidence stopped. There was insufficient evidence to establish that any of these acts

 were done to further an unlawful objective of the specific conspiracy alleged in the indictment.

 Gallman may have committed many unsavory acts, which were brought out during the trial, but

 these acts cannot be attributed to Mr. Scarpa simply because the two had a working relationship.

 The fact that Gallman may have intended to offer appellate assistance to Cherry in exchange for

 his testimony cannot be attributed to Scarpa, as there is no evidence to support this. Moreover, if

 the conspiracy did not exist or if Mr. Scarpa did not join it, and the defense submits that neither

 of these elements were established, the Government’s proof of the many overt acts is irrelevant,

 as they were not done to further a non-existent conspiracy.

        Finally with respect to conspiracy, a review of the sufficiency of the evidence of

 conspiracy must look to both direct and circumstantial evidence of an agreement among the

 alleged co-conspirators. See U.S. v. Nusraty, 867 F.2d 759, 763 (2d Cir. 1989)). Here, there was

 no direct evidence of an agreement. The Second Circuit has stated that if the evidence viewed in

 the light most favorable to Government gives equal or nearly equal circumstantial support to a

 theory of guilt and a theory of innocence, then a reasonably jury must necessarily entertain a

 reasonable doubt. U.S. v. Cassesse, 428 F.3d 92, 99 (2d Cir. 2005).

        In conclusion, the evidence did not establish that a conspiracy existed or that Mr. Scarpa

 entered the conspiracy with knowledge of the unlawful purpose charged in the indictment and

 with the intention of aiding in the accomplishment of that unlawful objective. This intention had

 to be knowing, willful, or with the specific intent to further its illegal purpose, and the evidence

 was grossly insufficient to establish these elements. With insufficient evidence to sustain a

 conviction, this Court must grant the defense’s Motion for Acquittal on the Conspiracy Count.



                                                 12
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 13 of 21 PageID #:
                                    2904


 POINT III.     THE INSUFFICIENT EVIDENCE TO SUSTAIN A BRIBERY
                CONVICTION

        To be guilty of bribery in this matter, a defendant must have used his cellular phone with

 the intent to promote, manage, establish or carry on the bribery of a potential witness. See 18

 USC § 1952(a)(3). Pursuant to the New York Penal Law, a person is guilty of bribing a witness

 when he confers, or offers or agrees to confer, any benefit upon a witness or a person about to be

 called as a witness in any action or proceeding upon an agreement or understanding that the

 testimony of such witness will thereby be influenced.       N.Y. Penal Law §215.00. “Benefit” is

 defined as any gain or advantage to the beneficiary and includes any gain or advantage to a third

 person pursuant to the desire or consent of the beneficiary. N.Y. Penal Law § 10.00(17). The

 “agreement” between the bribe-giver and the bribe-receiver must be mutual, or the understanding

 must be at least a unilateral “perception or belief” in the mind of the bribe-giver that the bribe

 will influence the receiver's conduct. If a benefit is offered or conferred with only the hope that

 the bribe-receiver would be influenced thereby, then the crime of bribe-giving is not

 committed. See People v. Tran, 80 N.Y.2d 170, 176-78 (1992).

        Here, there was insufficient evidence that Mr. Scarpa used a cellular phone with the

 intent to promote, manage, establish or carry on the bribery of Luis Cherry. The only specific

 evidence the jury heard about Mr. Scarpa’s intent, after hours of recordings and transcripts, came

 in Gov’t. Trial Ex. 29, where Mr. Scarpa states that his intent was to establish that Cherry was a

 liar (“I’m trying to prove this stupid bastard is a freaking liar”). There is no recorded

 conversation where Scarpa instructs Gallman to visit Cherry for the purpose of bribing him. As

 such, there was no evidence that Scarpa intended the advancement of bribery to result from his

 use of a cellular phone. In fact, there was no evidence that Scarpa asked Gallman to visit Cherry,

 but rather Gallman stated that he went as a favor to Ross’s uncle, who was a friend of Gallman’s.

                                                  13
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 14 of 21 PageID #:
                                    2905


 The analysis below will elaborate further on the crucial arguments that were made in Point I,

 which demonstrate the glaring deficiencies in the Government’s evidence in this case.

        A. There was no evidence presented of the offer to confer a benefit on Cherry

        As set forth above in Point I, perhaps the most glaring defect in the Government’s

 evidence is the lack of a benefit offered to Cherry as the crux of the alleged bribery. If there was

 no benefit offered, there was no bribery, and thus no illegal act (and no conspiracy to commit an

 illegal act). As such, the evidence failed to establish that the activities the defendant intended to

 facilitate were, in fact, unlawful under New York's bribery law. In their opening statement, the

 Government promised that the jury would hear evidence about an offer of free help with an

 appeal and prestige in the prison system (Tr. 25). However, since there was no direct evidence

 of Gallman making any offers to Cherry, the Government was forced to compensate for this

 weakness in their case by piling on mountains of other recorded calls where Scarpa and Gallman

 were engaged in seemingly unscrupulous behavior. The Government wagered that this glaring

 deficiency would be lost on the jury among the other evidence, and the bet paid off when the jury

 convicted.

        In addition to the lack of evidence about an offer, there was also no evidence about what

 benefit Cherry was to receive in exchange for his testimony. GX-10-T, the Government’s

 supposed smoking gun, contains nothing about an offer or a benefit. In short, the smoking gun

 contains no evidence of bribery and does not include the supposed list of items that Cherry

 wanted. The Government produced no evidence about drugs, money, or an increase to Cherry’s

 prison commissary. The only alleged benefit the Government could produce was a pack of

 Newport cigarettes with DNA on them, and since this is clearly not a benefit but rather a piece of

 evidence from the Ross trial, the bribery charge cannot stand. The evidence did not establish any



                                                  14
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 15 of 21 PageID #:
                                    2906


 agreement between Cherry and Gallman. There was no evidence, be it testimony or recordings,

 where Gallman and Cherry make an agreement for a benefit in exchange for influenced

 testimony. In addition, long before Scarpa entered the Ross case, Cherry had already written the

 court about his intended testimony. There was no discussion that he had been promised anything

 then, nor proof that he was offered anything after Scarpa entered the case. From the evidence

 offered at trial, it seems quite clear Cherry was not asking for anything that would change his

 testimony, as he had already changed his statements numerous times without anyone from

 Scarpa’s office contacting him and asking him to do so.

        These issues were raised by the Court after the Defendant’s motion for a judgment of

 acquittal at the close of the Government’s case. When questioning the Government during their

 response, the Court asked “Well, why don’t you address yourself to the benefit that was offered,

 that testimony regarding the benefit that was offered” (Tr. 555). After an attempted explanation

 by the Government, the Court continued, “Well, the benefit has to be offered, doesn’t’t it?...I

 mean, you must offer the benefit…It doesn’t have to ultimately be bestowed but it has to be

 offered.” (Tr. 555). The Court later said, “So you say you have circumstantial evidence that the

 benefit was offered because Gallman said he was going to offer it, he goes to see Cherry and

 then Cherry does what, in fact, he asked him to do” (Tr. 556). During this discussion, it appears

 the Court was considering this important issue and pressed the Government to provide a

 satisfactory explanation, which they were unable to do.

 1. Appeal

        As stated in Point I above, the Government stressed during the trial that one of the

 benefits offered by Gallman to Cherry was a free appeal (Tr. 25). However, there was no

 evidence presented of Gallman conveying to Cherry that, in exchange for his testimony, Scarpa’s



                                                15
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 16 of 21 PageID #:
                                    2907


 law firm would handle his appeal. There was no evidence of an offer to assist with his appeal as

 the benefit for the testimony, and no evidence of appellate work in exchange for testimony. The

 Government cannot work their way around this fact.            There was, indeed, much evidence

 presented about an appeal, but most of this was Gallman bragging to third parties about his legal

 acumen and ability to work miracles for inmates serving lengthy prison sentences.

        Since there was no direct evidence of an offer of appellate assistance, the government

 relied on circumstantial evidence, which consisted mostly of Gallman’s bragging. Still, this

 circumstantial evidence was directly contradicted by Defense Exhibits A through C, which

 established that Cherry already had “free” appellate attorneys (not associated with Mr. Scarpa)

 working to overturn his two convictions. When asked whether these attorneys had any

 connection to Scarpa or Gallman, ADA Biancavila testified that he was not aware of any

 connection as to the Suffolk attorneys and did not know the Queens attorneys (Tr. 224-225). If

 Mr. Cherry had already received appellate attorneys from the county at no cost to him, it defies

 logic as to how he could be bribed with appellate assistance from Scarpa’s law firm.     Moreover,

 proof of the notices of appeal filed by other attorneys is circumstantial evidence that “a free

 appeal” was not offered by Scarpa in exchange for Cherry’s testimony.

        Turning to the evidence that was presented about appeals, the Government relied heavily

 on the exhibits discussed in Point I, where Gallman describes to third parties the magic he will

 work on behalf of Cherry to reduce his prison time. As discussed above, while Gallman may

 have planned to offer appellate help to Cherry and Scarpa may have known about the potential to

 assist with an appeal, neither of these facts establish that appellate assistance was actually

 offered to Cherry. Gallman may have discussed it with others, and even with Scarpa, but without

 evidence of an actual offer conveyed to Cherry, the “offer” element of the bribery charge was not



                                                  16
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 17 of 21 PageID #:
                                    2908


 met. The Government attempted to confuse the jury with circumstantial evidence about the

 appeal in the hopes they would jump to the conclusion that the offer must have been conveyed to

 Cherry at the Gallman meeting. However, this was an impermissible inference for the jury to

 make without the required evidence.

        In sum, there was no evidence presented at the trial that an offer of appellate assistance

 was made to Cherry in exchange for testimony. Without direct evidence of this offer, the

 circumstantial evidence presented was insufficient to establish the requisite elements of the

 bribery charge with respect to the appeal.

 2.Protection/Prestige in Prison

        The Government also stressed during the trial that one of the benefits offered to Cherry

 was protection and prestige in the prison system. The evidence to support this again focused on

 Gallman’s bragging to everyone who would listen about the miraculous things he would do to

 help Cherry’s sixty-two years pass more smoothly. While Gallman mentions this supposed

 benefit to third parties, these recordings do not provide the requisite evidence that this benefit

 was, in fact, offered to Cherry. Nor is there any proof Scarpa authorized, instructed, or even

 knew Gallman offered that or that Scarpa even knew Gallman had the ability to do those things

 successfully (or otherwise).

        Without this direct evidence, the analysis could end here.       However, evidence was

 brought out during the trial about the outlandish nature of this benefit. This theory was quickly

 negated by testimony from ADA Biancavilla that Cherry was completely “unfazed” by

 everything that was happening around him (Tr. 267). He showed no remorse when describing

 his killings (Tr. 275-76). Cherry said that he wanted to see his victim looking at him and watch

 the bullet enter his face and how he would have killed his father if he was the one who left the



                                                17
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 18 of 21 PageID #:
                                    2909


 house. (Tr. 276). He even laughed in the victim’s face when he begged for his life. (Tr. 276).

 Cherry tried to spit in the face of ADA Biancavilla in open court, and said vile things about his

 wife and mother. Cherry said, “I take what I want” (Tr. 350) in prison, whether it is from fellow

 inmates or corrections officers. He attacked a corrections officer with his own baton in a brutal

 beating and thought it was pretty funny (Tr. 266). The cross-examination of Biancavilla clarified

 that the notion that someone like Cherry would be enticed to take a bribe in exchange for prison

 prestige and protection was nonsensical.      This is not the type of person who would need

 protection in jail or an enhanced reputation and therefore, it is unreasonable to believe that this

 was the benefit he was offered by Gallman or that it would have been a benefit even had it been

 offered to him.

        In sum, while the evidence established that Gallman bragged to third parties about

 helping Cherry’s jail reputation, there was no evidence presented that this benefit was actually

 offered to Cherry or was requested by Cherry when Gallman or Scarpa visited him. Without

 evidence of this nature, the Government’s theory that prestige and protection in prison was the

 benefit used to bribe Cherry must fail. As such, there is insufficient evidence to sustain a

 conviction to support the bribery charge, and therefore, this Court must grant the defense’s

 Motion for Acquittal as to the Bribery Charge via the Travel Act.


 POINT IV:         THE SUPERFLUOUS ALLEGATIONS INTENDED
                   TO INFLAME AND CONFUSE THE JURY

        Weakened by their considerable lack of evidence, the Government relied on irrelevant,

 inflammatory, and prejudicial assertions during the trial in an effort to inflame the jury, confuse

 the issues, and blur the elements necessary for conviction.         Realizing the obvious lack of

 evidence for the specific bribery charges in the indictment, the Government chose instead to



                                                 18
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 19 of 21 PageID #:
                                    2910


 pound away at endless recordings that painted Mr. Scarpa in an unflattering light in order to

 convince the jury that other activity must mean that he was guilty of the crimes charged. A vast

 majority of the recordings offered by the Government had nothing to do with the bribery charges

 in the indictment. For example, the Government spent a considerable amount of time with the

 recordings of Scarpa’s and Gallman’s efforts to “pack the courtroom” in an effort to intimidate

 Melvin Anderson. Since Mr. Scarpa was not charged with conspiring to intimidate a witness,

 this call had nothing to do with the alleged bribery of Cherry and served merely to prejudice the

 jury against Mr. Scarpa.

        The Government also spent much time and effort on the recordings of Scarpa and

 Gallman discussing ways they could mold testimony about the prevalence of guns in Queens.

 See, Gov’t. Trial Ex. 42. While these conversations were unsavory, Mr. Scarpa was not charged

 with fabricating testimony or suborning perjury and this call had nothing to do with the alleged

 bribery of Cherry and again served merely to prejudice him. Finally, the Government spent a

 considerable amount of time on Gov’t. Trial Ex. 54, especially in their summation. This was the

 call where Scarpa and Gallman explore the potential of having Gallman testify to provide an

 offer of proof on certain facts. In this call, Gallman and Scarpa discuss obvious falsehoods,

 which, had they actually been offered in court may have been unethical and untruthful, but this is

 not what Mr. Scarpa was indicted on. In this call, the Government played to the emotions of the

 jury in a very effective manner, as they repeated the sinister laughs of the two parties, which

 served no purpose other than to disgust the jury. This call, while distasteful, did not concern the

 bribery of Cherry and therefore should not have been used in this manner as it was inflammatory

 and prejudicial.




                                                 19
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 20 of 21 PageID #:
                                    2911


        All of this extraneous evidence constituted irrelevant and overly prejudicial acts that were

 not and in fact could not be charged. These discussions did not apply to nor were they proof of

 uncharged crimes in furtherance of the specific indicted conspiracy. The Government used this

 evidence to inflame the jury, confuse the issues, and blur the elements necessary for the actual

 indictment counts. This case was about whether Gallman offered a benefit to Cherry in order to

 get him to change his testimony, and there was no evidence presented to support this. This

 evidence is strikingly absent from all the unseemly phone calls and all the testimony in this case,

 where it was not proven that Mr. Scarpa offered a benefit to Cherry in exchange for his

 testimony.

 POINT V:          ALTERNATIVELY, THE COURT SHOULD ORDER A NEW TRIAL IN
                   THE INTEREST OF JUSTICE

        Rule 33 of the Federal Rules of Criminal Procedure invests the Court with “broad

 discretion … to set aside a jury verdict and order a new trial to avert a perceived miscarriage of

 justice.” United States v. Ferguson, 246 F.3d 129, 133 (2d Cir. 2001). See, U.S. v. Davidson,

 308 F. Supp. 2d 461, 465 (S.D.N.Y. 2004) (McMahon, J.) (“When considering a new trial

 motion under Rule 33 of the Federal Rules of Criminal Procedure, the Court sits as a proverbial

 thirteenth juror, and may consider the evidence in whatever light seems most persuasive to it—

 which may or may not be most favorable to the Government.”). If the Court disagrees with the

 analysis set forth above for the Motion for Judgment of Acquittal, in the alternatively, this Court

 should vacate the judgment and grant a new trial, since the interest of justice so requires. Fed. R.

 Crim. P. 33(a).




                                                 20
Case 1:18-cr-00123-CBA-RER Document 223-2 Filed 06/03/19 Page 21 of 21 PageID #:
                                    2912


                                         CONCLUSION

        For the reasons set forth above, the Court should grant Mr. Scarpa’s motion, set aside the

 verdict, and enter a judgment acquitting him on all counts.


 Dated: Mineola, New York
        June 3, 2019




                                                               Respectfully submitted,


                                                               RAISER & KENNIFF, P.C.

                                                             __________/s/___________
                                                             By: Bruce R. Connolly
                                                             300 Old Country Road, Suite 351
                                                             Mineola, NY 11501
                                                             Tel: 516 742-7600
                                                             Fax: 516 742-7618
                                                           Email: connolly@raiserandkenniff.com

                                                               Attorneys for Defendant John Scarpa




                                                21
